Citation Nr: 1625768	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975, March 1977 to March 1979, and from December 1981 to December 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


REMAND

The Veteran testified at the April 2016 hearing before the Board that he experienced symptoms of type II diabetes in service to include frequent urination, dry throat and tongue, feeling thirsty, and dizziness.  The Veteran noted that he sought treatment for these symptoms in service and he received a diagnosis of hypoglycemia and there was evidence of high glucose.  The Veteran further explained that he had recurrent symptoms of type II diabetes from discharge to the present.  He testified that he was first diagnosed with type II diabetes in 2000, and the medical records show a current diagnosis of type II diabetes mellitus.  His private treatment records reflect a diagnosis of type II diabetes mellitus in November 1999.  The Veteran's service treatment records show that the Veteran sought treatment for numbness in the back of tongue, lightheadedness, shortness of breath, and dizziness in August 1983 and September 1983.  An August 1983 service treatment record documented "rule out" hypoglycemia.  In light of the foregoing, the Veteran should be afforded a VA examination to determine if the Veteran's current diagnosis of type II diabetes mellitus is related to the symptoms shown in service.

A private treatment record dated in February 2000 shows that the Veteran reported he first received a diagnosis of type II diabetes mellitus four months ago by a VA Hospital when he sought treatment for erectile dysfunction.  VA treatment records dated in 1999 are not associated with the claims file.  Furthermore, the most recent VA treatment records associated with the claims file are dated in July 2009.  The Veteran testified that he has received all of his VA treatment at Jesse Brown VA Medical Center (VAMC) and the Auburn-Gresham VA Community Clinic.  Thus, all outstanding VA treatment records dated in 1999 and from July 2009 to the present with respect to the Veteran's diagnosis of type II diabetes should be associated with the claims.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his type II diabetes mellitus service-connection claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all outstanding VA treatment records with respect to his type II diabetes mellitus dated in 1999, and from July 2009 to the present from the Jesse Brown VAMC and the Auburn-Gresham VA Community Clinic.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. After completing the foregoing and associating any outstanding evidence with the electronic claims file, the Veteran must be afforded a VA examination for his service connection claim for type II diabetes mellitus.  Prior to the examination, the electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

After a review of the evidence, the clinical examination, and with consideration of the Veteran's statements of recurrent symptoms since discharge from service, the examiner must provide an opinion as to whether the current diagnosis of type II diabetes mellitus is related to the Veteran's active military service, to include the documented symptoms of dizziness, lightheadedness, and shortness of breath during service, and/or whether the overall evidence indicates that the Veteran's current diabetes had its onset during service or is related thereto. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4. The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

